Opinion issued November 26, 2003








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-03-00546-CV
____________

FIRST PROSPERITY BANK A/K/A PROSPERITY BANK AS THE PROPERTY
OWNERS AND THE PROPERTY OWNERS, Appellant

V.

HARRIS COUNTY APPRAISAL DISTRICT AND THE APPRAISAL REVIEW
BOARD OF HARRIS COUNTY APPRAISAL DISTRICT, Appellees




On Appeal from the 164th District Court
Harris County, Texas
Trial Court Cause No. 02-15676




MEMORANDUM OPINION
          Appellant has filed a motion to dismiss its appeal.  No opinion has issued. 
Accordingly, the motion is granted, and the appeal is dismissed.  Tex. R. App. P.
42.1(a)(1).
          All other pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Justices Hedges, Hanks, and Higley.